The evidence for the State tends to prove that two officers of the law went to the home of this defendant and found in the house, and in the weeds near the house, several bottles of prohibited liquors, under such circumstances as would authorize a jury to find that he not only had constructive possession of the whiskey, but that such constructive possession was with his knowledge and consent. There was also evidence tending to prove that this defendant had a guilty knowledge of the possession of the whiskey, both in the house and in the weeds near the house.
We have read the record and find in it no reversible error.
The judgment is affirmed.
Affirmed. *Page 286